State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: April 7, 2016                     D-21-16
___________________________________

In the Matter of MARCIA J. DOYLE,
   a Disbarred Attorney.                    MEMORANDUM AND ORDER
                                                  ON MOTION
(Attorney Registration No. 2489102)
___________________________________


Calendar Date:   April 4, 2016

Before:   Lahtinen, J.P., Garry, Egan Jr., Devine and Mulvey, JJ.

                             __________


      Monica A. Duffy, Committee on Professional Standards,
Albany (Michael G. Gaynor of counsel), for Committee on
Professional Standards.

      Dreyer Boyajian LLP (Lauren S. Owens of counsel), Albany,
for Marcia J. Doyle.

                             __________


Per Curiam.

      Marcia J. Doyle was admitted to practice by this Court in
1992 and previously maintained an office for the practice of law
in the Town of Averill Park, Rensselaer County.

      By order entered October 24, 2014, this Court suspended
Doyle from the practice of law for three years on the basis of
sustained charges of professional misconduct that included
engaging in misleading and deceptive conduct that adversely
reflected upon her fitness as a lawyer (121 AD3d 1401 [2014]).
Subsequently, on March 7, 2016, Doyle resolved a 13-count
indictment by pleading guilty before Albany County Court
(Herrick, J.) to one count of criminal tax fraud in the third
degree (see Tax Law § 1804), a class D felony, and one count of
scheme to defraud in the first degree (see Penal Law § 190.65 [1]
[b]), a class E felony.
                              -2-                D-21-16

      The Committee on Professional Standards now moves pursuant
to Judiciary Law § 90 (4) (a) and (b) to strike Doyle's name from
the roll of attorneys. Doyle does not oppose this relief.

      It is undisputed that Doyle was automatically disbarred and
ceased to be an attorney by operation of law when she entered her
guilty plea to a felony, which "was equivalent to a conviction
for attorney discipline purposes" (Matter of Russell, 216 AD2d
790, 791 [1995]; see Judiciary Law § 90 [4] [a]; Matter of
Sanderson, 119 AD3d 1318, 1318 [2014]). Consequently, the
Committee's "motion to strike [her] name from the [roll] of
attorneys [is] a formality which merely confirms [her] disbarred
status" (Matter of Brunet, 106 AD3d 1443, 1443 [2013]; see Matter
of Sanderson, 119 AD3d at 1318).

      Accordingly, we grant the Committee's motion and strike
Doyle's name from the roll of attorneys nunc pro tunc to the date
of her guilty plea (see Matter of Dawson, 133 AD3d 1083 [2015]).

      Lahtinen, J.P., Garry, Egan Jr., Devine and Mulvey, JJ.,
concur.



      ORDERED that the motion of the Committee on Professional
Standards is granted; and it is further

      ORDERED that Marcia J. Doyle's name is hereby stricken from
the roll of attorneys and counselors-at-law of the State of New
York, effective nunc pro tunc to March 7, 2016; and it is further

      ORDERED that Marcia J. Doyle is commanded to desist and
refrain from the practice of law in any form, either as a
principal or as agent, clerk or employee of another; and Doyle is
hereby forbidden to appear as an attorney or counselor-at-law
before any court, judge, justice, board, commission or other
public authority, or to give to another an opinion as to the law
or its application, or any advice in relation thereto; and it is
further
                              -3-                  D-21-16

      ORDERED that Marcia J. Doyle shall comply with the
provisions of this Court's rules regulating the conduct of
disbarred attorneys (see Rules of App Div, 3d Dept [22 NYCRR]
§ 806.9).




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court